Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Priority
No claim for priority is made. Accordingly, the effective filing date of 20 February 2019 establishes the priority date of the instant application.
Amendments
Applicant's response and amendments, filed 16 March 2021, is acknowledged. Applicant has amended 1 and 2, and added new claims 6 and 7. Claims 1-7 are pending and under consideration.
Specification Objection - Withdrawn
The prior objections to the specification are withdrawn in light of Applicant’s amendments and corrections to the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The prior rejection of Claims 1-5 under 35 U.S.C. 112(b), is withdrawn in light of Applicant’s amendment to the claim to recite “a remaining percentage of a serum-free culture medium” and “the conditioned medium mixed with the serum-free culture medium to form the stem cell composition after centrifugation and filtration of the conditioned medium” which recites the previous missing structural element and which the Examiner finds persuasive. 
Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and comprise grammatical and/or idiomatic errors. Claim 1 recites “human basic fibroblast growth factors” (bFGFs in the specification: p. 4 ln 21 and p. 5 ln 12). It is unclear if this is a reference to a plurality of human fibroblast growth factors (FGFs) or to a plurality of molecules of bFGF (also known as FGF2). As there is only one species of “human basic fibroblast growth factor (i.e. bFGF, FGF2),” in which case the reference in the singular signifies a plurality of molecules, the recitation of human basic fibroblast growth factors creates ambiguity to the scope of the claim.
Claims 2-7 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The prior rejection of claims 1, 2, and 5 under AIA  35 U.S.C. 103 as being unpatentable over CHUANG (US-9284528-B2) and further in view of Vandersee (Oxid Med Cell Longev. 2015; 2015:579675. Epub 2015 Feb 9) are withdrawn on the basis of the applicant’s amendments to 
The prior rejection of claims 3 and 4 under AIA  35 U.S.C. 103 as being unpatentable over CHUANG as in view of Vandersee as applied to claim 1, and in further view of Redza-Dutordoir (Biochim Biophys Acta. 2016 Dec; 1863(12):2977-2992. Epub 2016 Sep 17) are withdrawn on the basis of the applicant’s amendments to base claim 1 reciting, “skin cells previously irradiated by blue light”  “serum-free culture medium to form the cell composition after centrifugation and filtration of the conditioned medium.”  
Claim(s) 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over LUNYAK (US20180161373A1, Pub: 14 June 2018) as further in view of CHUANG (US9284528B2, 15 March 2016).
In regard to claim 1, LUNYAK discloses a method comprising delivering one or more factors produced by a population of stem cells to an individual suffering a disease or disorder wherein (in some variations) the stem cells comprise mesenchymal stem cells (MSCs) (claims 1-2) and the disease or disorder is, for example, cancer, a skin disease, or an age-related pathology (claims 13 and [0006, 172]) and methods of producing the MSC factors that are used therapeutically for treating skin disease or an age-related disorder (see, for example, claims 25-26, 39-40). 
LUNYAK teaches that the MSCs may be derived from any suitable tissue [0054] and may be cultured in any type of media (including serum free media) comprising various agents and factors [0079-0085]. LUNYAK teaches “conditioned media” (CM) as media comprising the factors produced by/secreted from the MSCs [0080] and culturing MSCs in the presence of 
Determining the scope and contents of the prior art with respect to amended claim 1, LUNYAK is considered relevant prior art for having taught treatment of damage caused to skin previously irradiated with sunlight (i.e. photo-damaged skin) and for treating age-related diseases. As is common knowledge sunlight and room light comprise blue light so photo-
	Thus LUNYAK’s method of producing stem cell conditioned medium for topical treatment to skin previously exposed to sunlight in order to treat (or avoid) and/or inhibit the photo-damaged related effects to skin bears directly on the instant invention to avoid or inhibit damage cause by blue light irradiation by producing and applying SC conditioned medium to affected skin. Furthermore, as room light and other sources of visible light comprise blue light and since the skin of every human since the beginning of the creation of life (per Arjmandi) has been exposed to different levels of light (comprising blue light), the SC-CM treatment of LUNYAK and production of SC-CM per LUNYAK is relevant to the instant invention.
	LUNYAK does not teach culturing Wharton’s jelly mesenchymal stem cells (WJMSCs) in a medium containing human basic fibroblast growth factor (i.e. bFGF/FGF2, but does teach FGF6) or collecting the medium for application after centrifugation and filtration.
In regard to amended claim 1, CHUANG teaches stem cell conditioned medium from human Wharton's jelly-derived mesenchymal stem cell cultures containing human-basic fibroblast growth factors wherein the stem cell conditioned medium is applied to skin for scavenging free radicals and increasing the survival rate of skin cells under oxidative stress [col 2 lns 9-28 and col 6 lns 12-15].  CHUANG et al also teaches that the human Wharton's jelly-derived mesenchymal stem cells (WJMSCs) were cultured in a medium containing human basic fibroblast growth factors (bFGF) for 3 days: the WJMSCs were seeded onto culture dishes and 
Furthermore, the amount of WJMSC-CM taught in CHUANG (at least 10 wt.%; c. 2 lns 21-25) also anticipates, or alternatively makes obvious, the 10(v/v)% to 50(v/v)% of WJMSC-CM of instant claim 1 and/or makes obvious, in view of LUNYAK’s comments to adjust the dose of SC-factors/SC-CM to a desired amount, the 25(v/v)% to 50(v/v)% of WJMSC-CM of instant claim 2. Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration are generally not patentable: "Generally, differences in concentration or temperature will not support the 
Furthermore, CHUANG teaches the production of WJMSC-CM by culturing WJMSC in complete growth medium (i.e. medium containing FBS) followed by subsequent transfer of the stem cells to a basal medium (for acquiring the stem cell conditioned medium for application to human skin), wherein the basal medium includes alpha-MEM (but without fetal bovine serum, i.e. serum-free medium), and wherein the stem cell is mesenchymal stem cell, preferably human Wharton's jelly-derived mesenchymal stem cell (col 2 ln 59—col 3 ln 10). Serum-free medium is used to avoid introduction of unnecessary products present in bovine serum into products that are intended for human applications. As CHUANG’s intended use of the manufactured serum-free stem cell conditioned medium is application of at least 10.0 wt.% of the stem cell conditioned medium to the skin of a subject in need thereof to inhibit oxidative stress (col 6 lns 23-27, claim 1), it would be prima facie obvious to one of ordinary skill in the art to prepare the desired concentration by adding the WJMSC-CM (% wt or % v) to serum-free medium for such applications as indicated by prior preparation and culturing in serum-free medium.

 As CHUANG teaches that WJMSC-CM is effective in treating skin damaged by oxidative stress, and LUNYAK teaches treating photo-damaged skin with SC-CM from various sources, an artisan would have a reasonable expectation of success in combining the teachings of CHUANG and LUNYAK and/or substituting the MSCs/MSC-CM with WJMSCs/WJMSC-CM according to known methodologies to predicted outcomes. The skilled artisan would have had a reasonable expectation of success in combining the teachings of LUNYAK and CHUANG because these teachings are both directed to treating cellular damage in skin cells due to oxidative stress or photo-damaged skin.
Therefore the method as taught by prior art would have been prima facie obvious over the method of the instant application.
In regard to the further limitations of claim 3, LUNYAK teaches fine-tuned MSC-CM to comprise factors involved in skin regeneration/rejuvenation pathways and molecules that may promote anti-apoptotic factors, i.e. factors that reduce apoptosis, and thus reduce cell death, in photo-damaged skin.
In regard to the further limitations of claims 4 and 5, CHUANG teaches stem cell conditioned medium from human Wharton's jelly-derived mesenchymal stem cell cultures containing human-basic fibroblast growth factors wherein the stem cell conditioned medium is applied to skin for scavenging free radicals and increasing the survival rate of skin cells under oxidative stress [col 2 lns 9-28 and col 6 lns 12-15]. Thus, CHUANG anticipates the WJMSC-CM-mediated reduction of cell damage caused by ROS/free radicals/oxidative stress induced by blue light.
In regard to the further limitations of claim 6, LUNYAK teaches culturing MSCs in serum-free medium including DMEM [0084, 322, 440].
In regard to the further limitations of claim 7, CHUANG teaches culturing WJMSCs in alpha-MEM supplemented with FBS (claims 1-2 and c. 2 lns 13-15).
Claim Status
No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Arjmandi (Arjmandi N, et al. J Biomed Phys Eng. 2018; 8(4):447-452. Published 2018 Dec 1) teaches Human skin has been exposed to different levels of light since the creation of life. Interestingly, over the past decades, due to consequences of modern life, humans … are overexposed to relatively high levels of artificial light at night. Exposure to light emitted from electronic devices on human skin cells, even in case of short exposures, can increase the generation of reactive oxygen species. Skin is a major target of oxidative stress and the link between aging and oxidative stress is well documented. Especially, extrinsic skin aging can be caused by oxidative stress.  … the peak spectral intensity of LEDs lies in the blue region. Current data show that exposure to blue light can lead to different levels of damage in human eyes and skin (p. 449, Conclusion).  Arjmandi also discloses that substantial evidence shows that in a similar pattern to that caused by exposure to infrared (IR) or ultraviolet (UV), at high level, exposure to blue-violet light can be associated with some adverse effects in human skin (p. 449 ¶2).

 Redza-Dutordoir ((Redza-Dutordoir M, Averill-Bates DA. Activation of apoptosis signaling pathways by reactive oxygen species. Biochim Biophys Acta. 2016 Dec; 1863(12):2977-2992. Epub 2016 Sep 17.)) teaches that excess cellular levels of ROS can 1) be deleterious and trigger oxidative stress—defined as “a serious imbalance between the generation of ROS and antioxidant defenses in favour of ROS, causing excessive oxidative damage,” (p.2977) and can 2) cause damage to proteins, nucleic acids, lipids, membranes and organelles, which can lead to activation of cell death processes such as apoptosis (Abstract).

 Zastrow, et al. (Zastrow, L., Groth, N., Klein, F., et al. (2009). Detection and identification of free radicals generated by UV and visible light in ex vivo human skin. International Journal of Cosmetic Science, 31(5), 402-402) teaches that generation of dangerous radical species like •O2‐, •OH and •CH‐R occurs on exposure to different parts of the visible range including blue light.

 Austin E, Huang A, Adar T, Wang E, Jagdeo J. Electronic device generated light increases reactive oxygen species in human fibroblasts. Lasers Surg Med. 2018 Feb 5 (Abstract only). Austin, et al. determine the effect of electronic device generated light (EDGL) on human skin cells, irradiating AG13145 fibroblasts with EDGL for 1hour at a distance of 1cm. ROS increased significantly relative to control following 1 hour of white EDGL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:30A–5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633